 Case: 4:17-cv-00205-HEA Doc. #: 49 Filed: 11/29/18 Page: 1 of 2 PageID #: 484




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


LAHONEE HAWKINS,                           )
Individually and on behalf of all          )
others similarly situated,                 )
                                           )
      Plaintiff,                           )           Civil Action No.: 4:17-cv-00205-HEA
                                           )
v.                                         )           The Hon. Henry E. Autrey
                                           )
NESTLE U.S.A., INC.                        )
                                           )
      Defendant.                           )


                          JOINT STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), Plaintiff Lahonee Hawkins, and

Defendant Nestle U.S.A., Inc., hereby stipulate that Plaintiff Lahonee Hawkins’ individual

claims be dismissed with prejudice against Defendant, and the unnamed class members’ claims

be dismissed without prejudice against Defendant. The parties shall bear their own attorneys’

fees and costs.



Dated: November 29, 2018                               Respectfully submitted,



/s/ David L. Steelman                                  /s/ Keri E. Borders
David L. Steelman 27334MO                              Dale J. Giali 150382CA
STEELMAN, GAUNT & HORSEFIELD                           Keri E. Borders 194015CA
901 Pine Street, Suite 110                             Elizabeth J. Crepps 288414CA
Rolla, Missouri 65401                                  MAYER BROWN LLP
Telephone: 573-458-5231                                350 S. Grand Ave., 25th Floor
Facsimile: 573-341-8548                                Los Angeles, CA 90027
dsteelman@steelmanandgaunt.com                         Telephone: (213) 229-9500




                                                	  
                                               -1-
       Case: 4:17-cv-00205-HEA Doc. #: 49 Filed: 11/29/18 Page: 2 of 2 PageID #: 485




Scott A. Kamber (pro hac vice)                                   Facsimile: (213) 625-0248
KAMBERLAW LLC                                                    dgiali@mayerbrown.com
142 57th Street, 11th Floor                                      kborders@mayerbrown.com
New York, New York 10019                                         ecrepps@mayerbrown.com
Telephone: 646-964-9600
Facsimile: 212-202-6364                                          Carmine R. Zarlenga 386244DC
kamber@kamberlaw.com                                             MAYER BROWN LLP
                                                                 1999 K Street NW
Naomi B. Spector (pro hac vice)                                  Washington, DC 20006
KAMBERLAW LLP                                                    Telephone: (202) 263-3227
9404 Genesee Avenue, Suite 340                                   Facsimile: (202) 263-5227
La Jolla, California 92037                                       czarlenga@mayerbrown.com
Telephone: 310-400-1053
Facsimile: 212-202-6364                                          David A. Roodman 38109MO
nspector@kamberlaw.com                                           Hal A. Goldsmith 32984MO
                                                                 BRYAN CAVE LLP
Attorneys for Plaintiff                                          211 North Broadway #3600
                                                                 St. Louis, MO 63102
                                                                 Telephone: (314) 259-2000
                                                                 Facsimile: (314) 259-2020
                                                                 daroodman@bryancave.com	  
           	  
           	     	      	     	        	     	             Attorneys for Defendant
           	  
	  
           	  
                                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he caused a true and correct copy of the following
Joint Stipulation of Dismissal be served on all counsel of record who are deemed to have
consented to electronic service on this 29th day of November 2018 via the Court’s CM/ECF
system.
	  
	  
	  
	     	      	     	     	     	      	     /s/ David L. Steelman
	     	      	     	     	     	      David L. Steelman

                                                  	  




                                                          	  
                                                         -2-
